Citation Nr: 0616036	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 35, Title 38, United 
States Code, currently calculated as $1,440.80, to include 
the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the VA Regional Office (RO) in 
Seattle, Washington.  The RO informed the veteran that his 
benefits had been reduced effective September 22, 2002 
because his daughter had started to receive Chapter 35 
Dependents Educational Assistance (DEA) benefits.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively terminated the 
veteran's dependency allowance for his daughter (F.V.), after 
she elected to receive Chapter 35 educational benefits.  The 
RO calculated the amount of this overpayment to be $1,440.80.

At his June 2005 hearing, the representative asserted that in 
the adjudication of this matter a "temporary folder" had 
been used, and that it was not clear whether some pertinent 
evidence may have not been associated with the veteran's 
claims file.  In other words, the appellant argues that there 
may be some information missing from his claims folder.  See 
pages 3 and 4 of transcript.  

Hence, this case must be remanded so that the RO can 
associate all of the evidence with the record.  Such 
additional records may, in this case, consist of a separate 
education file which may be located either at the RO or the 
Muskogee, Oklahoma  RO.  

Consistent with the appellant's argument that the overpayment 
was improperly created, the RO should audit the veteran's 
account and address in writing how the overpayment and the 
specific amount was determined.  

Finally, the veteran should supply VA with an up to date 
financial status report.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should confirm that the 
evidentiary record is complete.  To this 
end, any "temporary folder," such as an 
education folder for the appellant's 
daughter, F.V., which may have been 
utilized by VA in its adjudication of 
this matter, should be associated with 
the veteran's claims folder.  The RO 
should document its efforts to obtain any 
such file, to include contact with the 
education unit at the Muskogee, Oklahoma 
RO.

2.  The RO should prepare a written paid 
and due audit of the appellant's 
educational assistance account for the 
period of the overpayment.  This audit 
should reflect, on a month-by-month 
basis, the amounts actually paid, as well 
as the amounts properly due.  In 
addition, the audit should include the 
amount of the overpayment, if any, that 
may have been repaid by the appellant.  A 
copy of the audit must be inserted into 
the claims file.

3.  The veteran should submit an up to 
date financial status report, citing all 
current income, expenses, and assets.

4.  The RO should then adjudicate the 
issue of whether the overpayment of the 
Chapter 35 educational benefits at issue 
was properly created, including 
consideration of the question whether the 
overpayment was due to sole VA 
administrative error, and the amount of 
any overpayment.  A comprehensive 
explanation of the reasons and bases for 
that decision should be prepared and 
incorporated into the claims folder.  If 
it is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
appellant and his representative should 
be informed of the decision made and 
should be allowed the requisite period of 
time for a response.  If the overpayment 
is determined to have been properly 
created, the appellant should be allowed 
an opportunity to submit additional 
evidence pertinent to his request for 
waiver of recovery of the assessed 
overpayment.  The waiver claim should 
then be adjudicated in writing by the 
committee on waivers and compromises.

5.  After the actions requested above 
have been completed, the RO should review 
the record and reconsider the appellant's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the RO's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
file.  

6.  If the RO's determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
specifically addresses the issue of 
creation of the overpayment and which 
contains a recitation of the pertinent 
law and regulations governing the issue 
of proper creation, including 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.965(a) 
(2005).  This document should further 
reflect detailed reasons and bases for 
the decision reached.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


